DETAILED ACTION
Status of the Claims
Claims 1, 5-8, 12-14, and 23-25 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 09/16/2022.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Maintained Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Koyabashi et al., Yu et al., and Invitrogen
Claims 1, 5-8, 12-14, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Koyabashi et al. (Journal of Bioscience and Bioengineering, 2000, 89(1):55-61, of record) in view of Yu et al. (Appl Biochem Biotechnol, 2015, 175:535–548, of record) and further in view of Invitrogen (Pichia Expression Kit manual, 2006, of record). 
Regarding claims 1(in part), 6, 8(in part), and 13, Koyabashi teaches a method for expressing recombinant human serum albumin (rHSA) in Pichia pastoris (e.g. as per the Title and throughout), wherein the rHSA is on a plasmid (e.g. as per the MATERIALS AND METHODS section).
However, it is noted that the Koyabashi reference is silent on the co-expression of co-expressing rHSA with PDI and HAC1 as recited in claims 1, 5, 8, and 12.  
Regarding claims 1, 5, 8, and 12, Yu is directed to improving the secretory production of heterologous protein in Pichia pastoris (e.g. as per the Title and throughout) and suggests co-expression of PDI and HAC1 when heterologously expressing proteins in P. pastoris.  Regarding PDI, Yu recognizes PDI as “responsible for the catalytic acceleration of further folding of heterologous proteins”, noting that “PDI has two bioactivities: it acts as a disulfide bond-dependent and bond-independent molecular chaperone” (e.g. as per page 536).  Yu further notes that “The complex mechanism of folding, processing, and screening heterologous proteins in the endoplasmic reticulum often becomes the main rate-limiting step in improving their secretory production. Currently, the co-expression of molecular chaperone genes and the PDI gene has been a major strategy for the genetic improvement of endoplasmic reticulum resident proteins”.  Finally, Yu states “The effects of different endoplasmic reticulum resident proteins on the secretory production of heterologous proteins in P. pastoris have been investigated in detail. The results showed that a single molecular chaperone, such as Kar2p, Ssa1p, or PDI, could increase the secretory production of the heterologous protein by 4–7-fold” (citations removed).  It should be noted that Kobayashi heterologously expresses rHSA via secretion from P. pastoris and has expressed the desire and importance for increased yield (e.g. as per the Abstract and introductory section of Kobayashi).  Next, Yu recognizes the “production of heterologous proteins often causes an intracellular accumulation of many proteins that are not correctly folded” which can stress cells and lead to activation of the unfolded protein response (UPR) (e.g. as per page 538).  This “unfolded protein response (UPR) signal pathway in P. pastoris is the histone acetyltransferase (HAC1) pathway” (e.g. as per pages 538-539) and that a “research hotspot in recent years has been finding ways to improve the secretory production of heterologous proteins in cells by activating UPR.”  Yu goes on to state that “[t]he over-expression of the HAC1 gene can significantly augment the production of the endogenous converting enzyme in S. cerevisiae. The over-expression of the mature HAC1 mRNA can induce the production of a variety of molecular chaperones, enhancing the secretory expression of rHAS, GM-CSF, and transferrin to various degrees” and that “[t]he expression of the HAC1 gene from S. cerevisiae in P. pastoris can also increase the amount of heterologous proteins secreted to some extent”, citing prior research that has shown that “[t]here is also an improvement in the secretory production of heterologous proteins by over-expressing the HAC1 gene of P. pastoris by the constitutive promoter pGAP and inducible promoter pAOX” (e.g. as per page 539).  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to co-express HAC1 and PDI as per Yu when heterologously expressing rHSA in Pichia pastoris as per Koyabashi.  One of ordinary skill in the art would have been motivated to do so since Yu explicitly teaches that co-expression of PDI can potentially help increase expression of heterologous genes (e.g. “[c]urrently, the co-expression of molecular chaperone genes and the PDI gene has been a major strategy for the genetic improvement of endoplasmic reticulum resident proteins” as per the Endoplasmic Reticulum Resident Proteins and their Effect on the Folding and Processing of Heterologous Proteins section).  Yu also discloses that over-expression of the HAC1 gene enhances the secretory production of rHSA in S. cerevisiae and in the same paragraph notes that “[t]here has also been an improvement of the secretory production of heterologous protein by over-expressing the HAC1 gene of P. pastoria” (e.g. as per page 540).  Therefore, Yu recognizes the desire to improve the ability of P. pastoris to improve secretory yield of heterologous proteins, such as rHSA (e.g. “[f]inding ways of improving the ability of P. pastoris to achieve the efficient secretory production of heterologous proteins at the cellular level is still an important direction for future research”, as per the Conclusions and Perspectives section), and suggests, from experimental data, the co-expression of a number of factors, include PDI and HAC1.  This is of particular interest to Koyayashi, since Koyayashi is trying to maximize the amount of rHSA expressed due to the very large demands for the protein worldwide (e.g. as per the opening paragraph of Koyayashi).  Further, as per MPEP 2143(I)(A), citing the U.S. Supreme Court in KSR that the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the instant case, all of the elements were well known in the art, as per Kobayashi, Yu, and Invitrogen, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. 
One of ordinary skill in the art would have had a reasonable expectation of success, since Yu explicitly teaches that the co-expression of factors, such as HAC1 and PDI proteins, have been successful in enhancing the secretory production of several other heterologous proteins in P. pastoris.  
Regarding claims 7, 14, and 23-25, Kobayashi and Yu are silent on the expression of PDI and HAC1 in pPICZα and pPIC6 vectors, respectfully, or their integration into the yeast host cell genome.  
Invitrogen teaches the use of pPICZα and pPIC6 vectors, and use of both offering 5’ AOX1 gene for targeted integration into the Pichia host genome (e.g. as per pages 3-4).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to co-express HAC1 and PDI as per Yu using integrating plasmids as per Invitrogen when overexpressing rHSA in Pichia pastoris as per Koyabashi.  One of ordinary skill in the art would have been motivated to do so since Invitrogen offers these specific vectors in a kit format with the “advantages of a high-yield, easy-to-use, proven expression system” complete with “vectors, P. pastoris strains, reagents for transformation, sequencing primers, media, and a comprehensive manual” (e.g. as per page 1).  Further, as per MPEP 2143(I)(A), citing the U.S. Supreme Court in KSR that the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the instant case, all of the elements were well known in the art, as per Kobayashi, Yu, and Invitrogen, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. 
One of ordinary skill in the art would have had a reasonable expectation of success, since Invitrogen explicitly teaches that their kits have a “proven record” with “numerous literature citations available” (e.g. as per page 2) of successful expression of proteins in P. pastoris.
***
Response to Arguments
The 09/16/2022 remarks argue: not all elements are taught and there is no reasonable expectation of success.
RE: “First, as discussed previously, Yu does not teach any possibility of combining PDI and HAC1” and “Simultaneous overexpression of two proteins may not necessarily have an additive but also an antagonistic effect.”
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
As detailed in the rejection above, Yu teaches/suggests the co-expression multiple factors (including PDI and HAC1) for the purpose of improving the secretory production of heterologous protein in Pichia pastoris (e.g. as per the Title and throughout).  
  Kobayashi expresses the desire and the need to produce large quantities of rHSA in P. pastoria (see above).  Therefore, there would be motivation to try described methods from the prior art that teach and/or suggest methods to increase rHSA production in P. pastoris.
Yu states “The effects of different endoplasmic reticulum resident proteins on the secretory production of heterologous proteins in P. pastoris have been investigated in detail. The results showed that a single molecular chaperone, such as Kar2p, Ssa1p, or PDI, could increase the secretory production of the heterologous protein by 4–7-fold” (citations removed).  This reasonably provides clear motivation to attempt co-expression of PDI with a protein of interest (here: rHSA) in an attempt to increase secretory and overall expression.  Further, for HAC1, Yu explicitly states “[t]here has also been an improvement of the secretory production of heterologous protein by over-expressing the HAC1 gene of P. pastoria” (e.g. as per page 540).  This similarly reasonably provides clear motivation to co-express the HAC1 gene of P. pastoria.  Given that Yu reports co-expression of PDI and HAC individually in P. pastoris as a means to increase protein production, there is a prima facie case to try combinations of co-expressed co-factors.  Not only is this a logical step, but also is supported by MPEP §2144.06, stating “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  Here, Yu teaches and/or suggests multiple co-factors useful to increase heterologous protein production, such that combinations of them would also be prima facie obvious.  The remarks of 09/16/2022 assert that “Simultaneous overexpression of two proteins may not necessarily have an additive but also an antagonistic effect”, citing Payne et al. and Xu et al. for alleged support.  Firstly, Payne discusses the levels of HAC1 splicing in S. cerevisiae correlated with overexpression of PDI, and Fig. 2 does not mention PDI.  Thus, this does not appear to support any reasonable conclusion that overexpression of HAC1 and PDI in P. pastoris would generally have a negative effect on the production of rHSA.  Secondly, the only mention in Xu of HAC1 is in the penultimate paragraph of the Introduction section, which states “Previous research in our laboratory indicated that 4-4-20 scFv was retained in the ER of S. cerevisiae and IRE1 or HAC1 deletion resulted in slow growth and increased retention of scFv in cells”, which has nothing to do with production of rHSA in P. pastoris.  Therefore, the remarks have not provided sufficient evidence or reasoning against a reasonable expectation of success as provided in the rejection, above.  Note that as per MPEP 2143.02, it is well established that “the expectation of success need only be reasonable, not absolute".  In conclusion, the obviousness rejection of record is properly maintained. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022 and FAX number is (571)270-2022.  The examiner can normally be reached M-F 10-6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1675